Detailed Action
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 17 are rejected under 35 U.S.C. 102(a)(2) by or, in the alternative, under 35 U.S.C. 103 as being obvious over Shinozaki et al. (U.S- 5398857-A1, cited in November 11, 2019 IDS).
Regarding Claim 1, Shinozaki (Col. 6 Line 26-Col. 7 Line 3) discloses: a method for breaking out a sheet of glass (“plate-shaped brittle material”) comprising:
Tracing a score line (“cut groove”) on a first face of the sheet of glass (Fig. 16 Element 20), the score line delimiting an exterior part and an interior part of the sheet of glass (“two plate pieces”, Fig. 16 left and right)
Positioning a support (Fig. 16, projection member 41) facing said score line on the [face] of the sheet of glass opposite to said first face (Col. 6 Line 50-51, “projection member interposed between the table and the plate-shaped brittle material”) and
Breaking out by simultaneous application of at least a first force on the exterior part of the sheet of glass and of at least a second force on the interior part of the sheet of glass (Col. 6 Line 53-Col. 7 Line 1, “pressed by a pair of press rollers in cooperation with the projection member… whereby two plate pieces each cut…plurality of evacuating holes…so as to bend the opposite sides of the plate”)

	Shinozaki does not explicitly teach of choosing a second force so that a curvature of the surface is highest at the score line; Shinozaki clarifies that the moment/tensile force is intensified at a datum point at the cut groove (Col. 1 Line 33-40). The intensified point at the cut groove is acted on by downward force on the opposite sides of the score line, bending the plate-shaped brittle material (Col. 6 Line 65 – Col. 7 Line 3). One of ordinary skill in the art at the time of invention would have known that the score line is where the tensile/bending force is inherently greatest when bending the surface of the glass to break out the two pieces. Alternatively if it can be shown that this would not have been inherent then it would have been obvious to one of ordinary skill in the art at the time of invention that using two forces to bend along the score line curves the surface of the glass highest at the score line during the breaking out of two pieces of glass.

Regarding Claim 2, Shinozaki (Fig. 16) discloses a support designed to allow the exterior part to bend under the effect of the first force. Glass/brittle plate 20 sits on support/projection member 41 with pair of press rollers 39 applying a downward force. The elevation provided by the support/projection member allows glass plate 20 to bend. Claim 2 is anticipated by Shinozaki et al.

Regarding Claim 3, Shinozaki (Fig. 16) teaches of a useful portion of the exterior part is situated with an overhang with respect to the support. Glass/brittle plate 20 sits on support/projection member 41 with pair of press rollers 39 applying a downward force. The press roller is situated over an overhanging portion of the glass plate away from the support. Claim 3 is anticipated by Shinozaki et al.

Regarding Claim 4, Shinozaki (Fig. 16, Col. 16 Line 59-63) teaches of the first force applied to exterior part at least at one first point (Fig. 16 left 20 and 39) and the second force simultaneously applied to the interior part at least at one second point (Fig. 16 right 20 and 39), the first and second point being situated facing one another on either side of the score line (“scribing tip 31 located between both press rollers 39… displaced in parallel with the scribing tip”). Claim 4 is anticipated by Shinozaki et al. 

Regarding Claim 6, Shinozaki teaches of applying second force in a zone situated, at a distance from the score line comprised between 3 and 30 mm (Col. 17 Line 4-5, “a distance between the scribing tip 31 and each press roller 39 was set to 3 mm”). Shinozaki sets the distance to 3 mm that is in the range of the claimed invention, Shinozaki also uses the word “set”, indicating that their invention can set the distance variable. Despite Shinozaki failing to teach a range, it is anticipated that the second force be applied at a distance in the range claimed.

Regarding Claim 7, Shinozaki (Col. 17 Line 2-3) teaches of a second force is a local pressure force. Shinozaki teaches of dimensions for the press rollers that apply force on either side of the score line. The dimensions of the press rollers refer to a radius of 1 mm, indicating the force is a local pressure force. Claim 7 is anticipated by Shinozaki et al.

Regarding Claim 8, Shinozaki (Col. 16 Line 59-Col. 17 Line 6) teaches of the breaking-out performed by moving, along the score line, a single-breaking out tool equipped with a first local pressure head and second local pressure head (“during each scribing operation, a pair of press rollers were thrusted”), the local pressure heads being arranged on either side of the score line (“scribing tip was located between both the press rollers”). Shinozaki teaches of a scribing tip that is fixed and displaced parallel to press 

Regarding Claim 9, Shinozaki (Col. 16 Line 31-37, Fig. 17) teaches of the second force being a planar pressure force (“plurality of fluid suction holes”). Shinozaki teaches on an option to use evacuating fluid/air to apply a moment/force on the glass plate. Shinozaki depicts one suction hole on either side of support; however discloses that a plurality of fluid suction holes can be used to achieve this step. A plurality of suction holes achieve a planar downward pressure force. It is obvious to one of ordinary skill in the art, that the second force be a planar pressure force.

Regarding Claim 10, Shinozaki (Col. 16 Line 31-37, Fig. 17) teaches of the second force is a suction force (“fluid suction holes”). Shinozaki teaches of a plurality of fluid suction holes 52 arranged on the opposite sides of the projection member 41, to allow fluid to flow from the table side. The suction force to evacuate fluid/air is an option to apply downward force on the glass plate. Claim 10 is anticipated by Shinozaki et al.

Regarding Claim 11, Shinozaki (Fig. 16) teaches or a support arranged to allot the interior part of the sheet of glass to bend under the effect of the second force. Glass/brittle plate 20 sits on support/projection member 41 with pair of press rollers 39 applying a downward force. The elevation provided by the support/projection member allows glass plate 20 to bend. Claim 2 is anticipated by Shinozaki et al.

Regarding Claim 12 and 13, Shinozaki (Col. 16 Line 59-Col. 17 Line 6) teaches of the first and second force (press rollers) moved over the sheet of glass along the score line. Shinozaki teaches of a scribing operation in which a scribing tip is located between press rollers and the press rollers are displaced parallel to apply a downward force. Shinozaki teaches that the scribing tool is connected to a driving unit or scriber controlling unit (Col. 15 Line 20-34) to electronically move/draw patterns. Shinozaki teaches that the press rollers are fixed in parallel orientation to the scriber and can thus move. Claim 12 and 13 is anticipated by Shinozaki et al.

Regarding Claim 14, Shinozaki (Col. 16 Line 26-44) teaches of a fixed second force. The suction holes are fixed to the table or another option “fixedly mounting suitable jigs on the opposite side of the glass plate to thrust the late toward the press table in the downward direction”. Claim 14 is anticipated by Shinozaki et al. 

Regarding Claim 15, Shinozaki (Col. 16 Line 9-15, Fig. 15 Element 41) teaches of a support having an internal edge and an external edge. Shinozaki teaches of a projection member 41, or support, which can be in the shape of a block cross section as seen in Fig. 15(b) Element 41. This block cross section has an edge on the left or right side of the score line, under scriber 31. Claim 15 is anticipated by Shinozaki et al.

Regarding Claim 17, Shinozaki (Col. 12 Line 5-12) teaches of supports extending continuously over the entire length of the score line. Shinozaki refers to options in Fig. 4 and 5 in which the thread-shaped projection 24 have the same pattern as that of the cut groove 21. Claim 17 is anticipated by Shinozaki et al.


Claims 1-3, 6, 9, 10, 12, 14-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (US-20140239034-A1), and further in view of Shinozaki (US-5398857-A).
Regarding Claim 1, Cleary [0032, 0046-47, Fig. 3] discloses: a method for breaking out a sheet of glass (“101”) comprising:
Tracing a score line (“109/111/115”) on a first face of the sheet of glass (“first major surface 103”), the score line delimiting an exterior part (“outer peripheral area 113”) and an interior part (“central target area 106”) of the sheet of glass [0032]
Positioning a support (“template 205”) facing said score line on the [face] of the sheet of glass opposite to said first face [0046] and
Breaking out by simultaneous application of at least a first force on the exterior part of the sheet of glass (“force applicator 211”) and of at least a second force on the interior part of the sheet of glass (“vacuum ports in the conveyor belt 121 to facilitate releasable holding”) [0047]
Cleary teaches of a method for breaking out a sheet of glass, tracing a score line on a first face, delimiting two portions of the sheet of glass, position a support facing the score line on the opposite face of the glass sheet, and breaking out the scored section with two forces. 
	Cleary teaches of bending the glass sheet to break out the target area from the peripheral area [0048] by applying force along the separation line path [0045]. Cleary is silent on the curvature of the surface of the glass is highest at the score line. Shinozaki clarifies that the moment/tensile force is intensified at a datum point at the cut groove (Col. 1 Line 33-40). The intensified point at the cut groove is acted on by downward force on the opposite sides of the score line, bending the plate-shaped brittle material (Col. 6 Line 65 – Col. 7 Line 3). It would be obvious to one of ordinary skill in the art at the time 

Regarding Claim 2, Cleary (Fig. 3) teaches of the support is designed to allow the exterior part to bend under the effect of the first force. The glass plate is supported by template 209 with elevation, allowing the exterior (103 left side) to bend. 

Regarding Claim 3, Cleary (Fig. 3) teaches of a useful portion of the exterior portion is situated with an overhang with respect to the support. The glass plate is supported by template 209 with elevation, allowing the exterior (left) portion to overhang with respect to the support. 

Regarding Claim 6, Cleary [0047] teaches of second force applied in a zone a distance from the score line comprised between 3 and 30 mm. Cleary teaches of plurality vacuum ports aligned to template 205 that acts as the downward force analogous to the second force. Template 205 is in the shape of the whole interior portion fully encompassing the range claimed. 

Regarding Claim 9, Cleary [0047] teaches of the second force is a planar pressure force. Cleary teaches of plurality of vacuum ports aligned to template 205 that acts as the downward force analogous to the second force. Template 205 is in the shape of the whole interior portion, thus the force is a planar pressure force. 

Regarding Claim 10, Cleary [0047] teaches of the second force is a suction force. Cleary teaches of vacuum ports aligned to template 205 that acts as the downward force analogous to the second suction force. Claim 

Regarding Claim 12, Cleary [0046] teaches the first force moves over the sheet of glass along the score line. Cleary teaches that force applicator 211 travels along the force application path 123 as shown in Fig. 2. 

Regarding Claim 14, Cleary [0047] teaches of the second force is fixed. Cleary teaches of vacuum ports aligned to template 205 that acts as the downward force analogous to the second force. Template 205 is fixed in regards to the invention as a whole, allowing the belt, force applicator, scribe to move. 

Regarding Claim 15, Cleary (Fig. 2) teaches of the support having an internal edge and an external edge situated on either side of the score line. Support 205 has external edge 209 and an internal edge on the opposite of side, respective to 209. Both the external and internal edge are on either side of score line 109. 

Regarding Claim 16, Cleary [0033] teaches of the support forms a frame defining a closed contour corresponding to the score line. Cleary teaches that the score line 109 is a closed loop and that template 205 defines a footprint of the central target [0047]. The combination of support 207 and template 205 from a frame defining a closed contour corresponding to score line 115 and 109 in Fig. 1. 

Regarding Claim 17, Cleary [0047] teaches of the support extends continuously over the entire length of the score line. Support 207 and template 205 form a frame defining continuous length corresponding to score line 115 and 109 in Fig. 1. 

Regarding Claim 19, Cleary [0041-42] teaches of protection means interposed between the sheet of glass and the support. Cleary teaches of a conveyor belt 121 that facilitates the rigidity the glass plate from localized bending, minimize chips, cracks, or other defects/damages as well as provide a cleaning mechanism as well as functional transportation of the glass pate. Applicant’s disclosure elaborates protection means to be a belt. 

Regarding Claim 20, Cleary [0029] teaches of the sheet of glass has a thickness less than or equal to 1 mm. Cleary teaches that the method can break away glass panes without complications for thicknesses less than about 1.6 mm, such as from 0.5mm to 1.1 mm. 




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (US-5398857-A) in view of DeTorre (US-4487350-A).
Additionally regarding Claim 9, Shinozaki teaches of two press rollers displaced parallel to the score line exerting force to bend and break out a glass sheet. Shinozaki is silent on the second force being planar. Shinozaki teaches of an option to have downward force from a singular plate member that encompasses the interior and exterior portion (Col. 10 Line 33-66, Fig, 3). This embodiment is done for more exact cutting (Col. 11 Line 35). DeTorre teaches of a clamp structure applying pressure on the exterior part of .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (US-5398857-A) in view of Nuding et al (US-4151940-A).
Regarding Claim 16, Shinozaki teaches of a support forming a frame (Col. 11 Line 42-54, Fig. 5, combination of thread-shaped projection, groove, and jig), but does not teach of it defining a closed contour corresponding to the score line. Shinozaki teaches of a support frame in the form of thread-shaped projection 28 (or 24) fitted in a groove 271 (or 231) in jig 27 (or 23). The combination of thread shaped projection, groove, and jig support the glass plate directly under the score line. Shinozaki explains that the thread-shaped projection extends in conformity with the predetermined pattern of the cut groove (Col. 4 Line 28-30). Shinozaki teaches that the method be used regardless of geometrical configuration (Col. 3 Line 21-22) and depicts a sample pattern as shown in Fig. 9 and 11 that is not a closed contour. Nuding teaches of the cutout contour 2 in Fig. 2 being a closed figured for breaking glass out in windshield automobile application. It would be analogous to Shinozaki’s score line design, so it would be obvious to one of ordinary skill in the art at the time of invention to modify Shinozaki with the closed contour of Nuding to have a support frame defining a closed contour corresponding to the score line.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (US-5398857-A) in view of Kindel et al (US-4256246-A).
Regarding Claim 18, Shinozaki teaches of a support and a score line that correspond to each other. Shinozaki is silent on the support extending over a restricted portion of the score line, as in a non-continuous length of the score line. In Fig. 8, Shinozaki does teach of smaller length threads for the supporting projection member and explains that the invention should not be limited by a continuous extension (Col. 12 Line 53-62). Kindel teaches of a method to break glass using a breaking shoe analogous to a support (Fig. 1 and 2, Element 4 and 5). Kindel teaches of smaller supports that are spaced out analogous to restricted portion in instant application. Kindel also teaches that distanced supports are advantageous to limit the bending of the breaking surface when a curved break is desired (Col. 2 Line 26-29, Fig. 3b). It is obvious to one of ordinary skill in the art at the time of invention to modify Shinozaki with the breaking shoe support of Kindel over a restricted portion of the score line for better control over the completion of the score sourced crack.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Regarding amendments to claims 1, 16, and 18, the Examiner accepts the amendments to overcome the 35 U.S.C. 112(b) rejection.
	Applicant argues that the incorporation of previously presented claim 5 into independent claim 1 overcomes the 35 U.S.C. 102(a)(2) rejection, anticipated by Shinozaki et al (US-5398857-A); Examiner does not find this amendment to be persuasive. Applicant argues that the amended limitation of “curvature of the surface of the glass is highest at the score line” is novel. Shinozaki (Col. 13 Line 3-18) teaches of simultaneous application of pressing force to reliably cut the glass sheet into two plate pieces. In the background of the invention, Shinozaki (Col. 1 Line 33-40) clarifies that the 
	Applicant argues that the press rollers taught by Shinozaki are used only for scribing and not for breaking out the glass pane. Shinozaki (Col. 17 Line 6-16) teaches of using the press rollers to grow the crack from scribing which is what occurs during break-out. In an additional embodiment taught by Shinozaki (Col. 18 Line 32-42), a pressing force on an elastic member creates a tensile force on opposite sides of the cut groove to break out the glass. Both embodiments read on applying two forces on an exterior portion and interior portion, with respect to the score line, to break-out the glass.
Applicant argues that incorporation of previously presented claim 5 into independent claim 1 overcome the 35 U.S.C. 102(a)(2) rejection, anticipated by Cleary et al (US-2014-0239034-A1); Examiner rejects claim 1 under 35 U.S.C. 103 as being unpatentable over Cleary et al (US-2014-0239034-A1) in view of Shinozaki et al (US-5398857-A). Applicant argues that the amended limitation of choosing two forces “so that a curvature of the surface of the glass is highest at the score line” is novel. Cleary teaches [0045] of simultaneous application of force using a press member on the outer peripheral area while the internal portion is secured by a downward force supplied by the vacuum ports [0047] on the conveyor belt. The presence of vacuum ports securing the glass clearly shows a second force; the second force is chosen with the pressing member on the peripheral portion to break-out the glass. In related glass scoring and break-out art, Shinozaki (Col. 1 Line 33-40) clarifies that the moment/tensile force is intensified at a datum point at the cut groove. It would be obvious to one of ordinary skill at the time of invention that the curvature of the surface of the glass is highest at the score line because bending moment/tensile force is intensified at the score line during the break-out step.
	Applicant further argues that the rejections of claims 9, 16, and 18 do not remedy the deficiencies of the rejections applied to claim 1. This is found to be unpersuasive as there are not found 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        




/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741